Citation Nr: 0430896	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  98-10 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for bilateral total knee 
arthroplasties.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty in the Coast Guard from 
October 1939 to June 1946, in the Navy from September 1946 to 
May 1948, and in the Army from June 1948 to March 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, that denied the veteran's claim of service 
connection for bilateral total knee replacements.  In July 
2003, the Board remanded this case.  This case has been 
advanced on the Board's docket.


FINDINGS OF FACT

1.  A chronic left or right knee disorder was not manifest 
during service or within one year of separation.

2.  A left or right knee disorder is not attributable to 
service.  


CONCLUSION OF LAW

A chronic left or right knee disability was not incurred in 
or aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a July 
2003 letter.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The veteran was also provided 
notice that he should submit pertinent evidence in his 
possession per 38 C.F.R. § 3.159(b)(1).  He was advised of 
how and where to send this evidence and how to ensure that it 
was associated with his claim.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The September 2004 supplemental statement of the 
case constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

The veteran served on active duty in the Coast Guard from 
October 1939 to June 1946, but these records are not 
available for review.  However, the veteran maintains that 
although he injured his knees, he never sought treatment.  
Thus, these records would not reflect any treatment for knee 
injuries.  

Thereafter, he veteran served on active duty in the Navy from 
September 1946 to May 1948, and in the Army from June 1948 to 
March 1961.  A September 1946 entrance examination revealed 
that the veteran's bones, joints, and muscles were normal.  A 
November 1949 separation/reenlistment examination revealed a 
negative examination of the bones, muscles and joints.  Gait 
was normal.  A March 1958 examination revealed that the 
veteran's lower extremities and musculoskeletal system were 
normal.  On a September 1959 Report of Medical History, the 
veteran denied having any bone, joint, or other deformity; 
being lame; or having a trick knee.  He denied having 
suffered any injury.  The September 1959 discharge 
examination revealed that the veteran's lower extremities and 
musculoskeletal system were normal.  On a February 1961 
Report of Medical History, the veteran denied having any 
bone, joint, or other deformity; being lame; or having a 
trick knee.  He denied having suffered any injury and also 
denied having any sequelae from any previous disease or 
injury.  The February 1961 discharge examination revealed 
that the veteran's lower extremities and musculoskeletal 
system were normal.  

In the 1990's, the veteran underwent surgery for bilateral 
knee disabilities.  Private medical records of Saint Joseph's 
Hospital show that the veteran was diagnosed as having 
degenerative arthritis in April 1993.  In February 1994, he 
underwent a total right knee replacement due to severe 
osteoarthritis of the right knee .  It was noted that due to 
the veteran's obesity, he was experiencing instability of the 
left knee so a posterior stabilizing knee was inserted.  
Private medical records of A.F., M.D., dated in March 1995 
indicate that the veteran had undergone bilateral total knee 
replacement because of degenerative joint disease.  
Thereafter, the veteran continued to be treated for knee 
complaints to include pain and was noted to have severe 
degenerative disease.  

In support of his claim, the veteran submitted correspondence 
and testified at a personal hearing in December 1997.  The 
veteran indicated that he injured his knees in different 
ways.  He stated that he was given a hammock and he fell out 
of the hammock and banged his knees several times.  In 
addition, he related that he had wear and tear on his knees 
and also fell down and hit them on the steel deck of ships 
numerous times.  However, the veteran related that he did not 
seek treatment and was not provided treatment for his knee 
injuries by service personnel.  Rather, he self-medicated and 
later was treated by private physicians, who have since died.  
Their records are not available for review.  

The veteran also submitted lay evidence.  Four fellow 
servicemembers submitted statements.  W.C. stated that there 
was an explosion aboard ship.  He indicated that the veteran 
fell and was taken to sick bay.  He did not state whether the 
veteran's knees were injured.  J.O. also stated that he was 
aboard ship when the explosion occurred.  He indicated that 
the veteran fell and his leg was hurt.  R.S. stated that the 
veteran complained during service that his knees were 
hurting, but this individual did not know anything regarding 
how or where he was injured.  J.W. stated that the veteran 
was injured in a fall and suffered a concussion.  He related 
that he did not actually witness the fall.  Also, the 
veteran's sister L.N., submitted a statement.  She indicated 
that the veteran told her, in 1940, that he fell out of his 
hammock onto his knees more than once and his Captain 
suggested that he apply cold compresses to his knees.  In 
1942, the veteran told her how the pharmacist about ship had 
told him to use cold compresses on his knees.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  The veteran 
contends that his knees were injured when he fell out of a 
hammock, generally fell on decks of ships, and from wear and 
tear.  Thus, 38 U.S.C.A. § 1154(b) is not for application.  
The veteran does not allege that his knees were injured in a 
combat explosion.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of knee disease or injury.  
Rather, numerous inservice examinations specifically 
indicated that he veteran's lower extremities to include his 
muscle, joints, and bones were normal.  The veteran himself 
denied having any injuries, being lame, or having knee 
problems.  His 1961 separation examination was negative for 
any lower extremity or musculoskeletal abnormality.  Thus, 
there is no inservice documentation of any right or left knee 
injury or of any diagnosed right or left knee disease.  The 
service medical records are devoid of any right or left knee 
injury or disease.  

Following service, arthritis was not manifest nor diagnosed 
within one year of separation from service.  

Post-service, the record reflects that over 30 years after 
the veteran's retirement from service, he underwent bilateral 
knee replacement surgery.  The veteran was diagnosed as 
having severe arthritis.  It was noted that his knees were 
negatively impacted by his obesity and left hip problems 
which caused instability.  There is no competent evidence 
relating bilateral total knee arthroplasties or the arthritis 
to service.  

The veteran, the servicemembers, and his sister, as lay 
persons, have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board notes that while the veteran is competent 
to report symptoms, he does not have medical expertise.  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  Likewise, his friends and sister 
are competent to state what they observed, but cannot provide 
a competent opinion regarding diagnosis and causation.  

The Board finds that the veteran's statements are of little 
probative value.  He asserts that he injured his knee in 
falls from a hammock, falls on deck, and through wear and 
tear.  He claims that he never received treatment.  The 
veteran is competent to state that he fell and that his knees 
hurt afterwards, however, the numerous inservice examinations 
showed that the veteran denied ever suffering such an injury 
and the objective examinations of the veteran showed that he 
had no right or left knee disease.  Thus, even if there had 
been a fall or use, the veteran's own statements establish 
his state of mind that there was no disability following the 
claimed events.  Furthermore, the contemporaneous normal 
examinations establish that there were no residuals of 
injury, no disease, and no disability.  

With regard to the lay evidence, W.C. stated that there was 
an explosion aboard ship.  He indicated that the veteran fell 
and was taken to sick bay.  There is no record that the 
veteran was treated in sick bay for any knee injury.  W.C. 
did not state whether the veteran's knees were in any way 
injured.  Thus, his statement does not establish that the 
veteran suffered knee injury during service.  

J.O. also stated that he was aboard ship when the explosion 
occurred.  He indicated that the veteran fell and his leg was 
hurt.  Again, the Board notes that J.O. is not a medical 
professional.  There is no contemporaneous evidence of 
treatment for a leg injury.  The veteran himself did not 
report that he injured his leg when an explosion occurred.  
Thus, this statement is not consistent with the record.  As 
such, it does not establish that the veteran suffered knee 
injury during service.  

R.S. stated that the veteran complained during service that 
his knees were hurting, but this individual did not know 
anything regarding how or where he was injured.  While the 
veteran may have complained of knee pain and R.S. is 
competent to state that this was the case, the inservice 
medical findings are more probative regarding the existence 
of disease, injury, or disability.  R.S. provided no 
information regarding an inservice knee injury.  As such, his 
statement does not establish that the veteran suffered knee 
injury during service.  This person did not witness any knee 
injury.  R.S.'s statement is not competent to establish that 
the veteran had inservice knee disease as he has no medical 
expertise.  

J.W. stated that the veteran was injured in a fall and 
suffered a concussion.  He related that he did not actually 
witness the fall.  J.W. provided no information regarding the 
veteran's knees; thus his statement provides no information 
with regard to alleged knee injuries.  

The veteran's sister indicated that the veteran told her of 
knee injuries in the 1940's after they occurred.  Again, 
there is no contemporaneous evidence of treatment for a knee 
injury.  The veteran denied during service that he was 
injured.  Currently, the veteran himself did not report that 
he was told to apply cold compresses.  He indicated that he 
self-medicated and was not treated.  Her statements do not 
establish that the veteran suffered an inservice knee injury 
which resulted in current knee disease.  

The competent evidence does not establish that bilateral knee 
disability or disease began in service or within one year of 
separation.  The service medical records showed no knee 
injury or disease.  Thus, there was no chronic bilateral knee 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  The veteran 
alleges that he sought post-service treatment for his knees, 
but these records are unavailable for review.  There is 
simply no record of any continuous symptoms from his 
separation from service onward.  The veteran's statements 
contradict the record.  As such, they are not reliable and 
not probative.  Rather, the record establishes that 30 years 
after such separation, the veteran had severe knee disease 
which required knee replacement surgery.  The veteran is 
obese and his obesity and obesity-related left hip problems 
were the only indicated factors with regard to his knee 
disease.  Despite the veteran's contentions that he had knee 
problems since service, the record is devoid of supporting 
evidence.  

In sum, a bilateral knee injury or disease was not incurred 
in service.  The service medical records establish that there 
was no injury as the veteran himself denied any injuries 
during service and the inservice medical findings showed no 
abnormalities of the bones, joints, or muscles.  The lay 
evidence is inconsistent with the record and, as such, is 
less reliable.  The lay evidence therefore does not establish 
that the veteran injured his knees during service or that he 
has residuals of such injury.  After service, arthritis of 
the knees was not manifest nor diagnosed within one year of 
separation from service.  There is no competent evidence 
establishing that presence of arthritis at that time.  
Currently diagnosed bilateral total knee arthroplasties did 
not result from disease or injury in service and are not 
otherwise related to service.  The veteran and the other lay 
persons do not have the medical expertise to make an 
evaluation that currently diagnosed bilateral total knee 
arthroplasties are related to service.  Their opinions have 
no probative value and are not supported by the record.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for bilateral total knee 
arthroplasties is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



